LOTTINGER, Judge.
This is an expropriation suit instituted by the Parish of East Baton Rouge for the purpose of acquiring a certain right of way needed in connection with the improvement of the drainage facility known as Comite River in the rural area of the Parish of East Baton Rouge. The tract sought to be expropriated comprises some 9.6 acres of land owned by' the defendant, Walker Y. Ronaldson, which runs alongside the eastern bank of the Comite River. The Trial Judge fixed the value of the property at $600.00 an acre, or a total of $5,760.00 for the right of way expropriated. The petitioner has appealed, the sole question, upon this appeal being the amount awarded for the right of way.
Four witnesses testified on trial of the matter, two on behalf of petitioner, and two. on behalf of the defendant. . The two witnesses for petitioner, James W. Taylor and Verdie Reece Perkins, both qualified as expert appraisers. Their testimony was as to comparables sales in the Parish of East Baton Rouge, however, these comparables were some distance from the tract in question, one of the tracts being situated some five or six miles from the Ronaldson property, and the other tract being situated approximately one and one-half miles therefrom. Mr. Perkins valued the property to be taken at the sum of $4,560.00, and Mr. Taylor valued same at $4,320.00.
The witnesses who testified on behalf of the defendant were Mr. L. A. Hawkins, a realtor, and Mr. Mike P. Sabella, a dirt contractor. Mr. Hawkins admitted that he was only called as a witness a short time prior to the trial and had not had the opportunity to examine the property in question. He did testify, however, that he had sold several three-acre tracts of land in the vicinity for $3,200.00 each, and sold lots measuring 100 by 300 feet across the Hooper Road from where the tract in question is situated for $2,500.00 per lot. He testified that in his opinion a fair market price for the property would be $600.00 per acre for the low and high land.
Mr. Sabella testified that he had been in the dirt contracting business for a period of fourteen years, and that he had been hauling dirt from property situated just across the Comite River from the tract of land in question. He testified that the land was *358worth $600.00 per acre, or ten (10^) cents per cubic yard for dirt, and that he would be willing to purchase this land for that price as a contractor. He further testified that, although'he had not examined the dirt on this particular land, it would probably be worth more than the property across the river inasmuch as the land is higher and he would be able to excavate more dirt.
After hearing the testimony of the witnesses, the Court granted an award of $600.00 per acre. The petitioner argues on appeal that the Court should have taken the comparables testified to by Mr. Perkins and Mr. Taylor into consideration. The valúe to be reached in determining an expropriation award is the highest and best use of the property considering a willing seller and a willing buyer. In consideriug comparables, there are a number of factors which must be considered, such as, area, shape, topography, neighborhood, assessability, etc. One of the comparables as testified to by petitioner’s experts was sold for a higher price per acre than that awarded by the Lower Court, while the two other comparables were sold at a lesser price per acre. These comparables were at a great distance from the tract which is sought to be expropriated.
Considering the testimony as a whole, we are unable to find that the Lower Court erred in its award. The Trial Court’s factual determination as to the value of property expropriated, reached after hearing the testimony of witnesses, will not be disturbed except for manifest error. Orleans Parish School Board v. Paternostro, 236 La. 223, 107 So.2d 451, State through Department of Highways v. Rogusa, 234 La. 51, 99 So.2d 20.
For the reasons hereinabove assigned, the judgment of the Lower Court will be affirmed, all costs of this appeal to be paid by petitioner.
Judgment affirmed.